Cockrill, C. J. The duty of apportioning hands to work highways is not imposed by statute upon justices of the peace in general. The county court is required, by section 5922 of Mansfield’s Digest, to designate one for each township, to perform the duty. Section 5925, which is from the same act as 5922, contemplates that there shall be an acceptance of the appointment as apportioning justice, as in the case of road overseers, and authorizes a punishment by the county court as for contempt, for a refusal to accept the-appointment. The acceptance may be informal, and maybe manifested by any act on the part of the justice indicating the intention to take upon himself the duty imposed. State v. Stroope, 20 Ark., 202; Chiles v. State, 45 Ark., 143. But, until he accepts, he is not an apportioning justice, and cannot, therefore, be punished for a neglect of the duty imposed upon one accepting the appointment as such. The indictment is defective because it does not charge an acceptance of the appointment. Affirm.